                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      GREEN BAY DIVISION


CORY WINTER
on behalf of himself and
all others similarly situated,

        Plaintiff,                                           Case No. 19-cv-657

v.

U.S. PAPER MILLS CORP., et. al.

        Defendants


     PLAINTIFF’S MOTION FOR APPROVAL OF ATTORNEYS’ FEES AND COSTS


        COMES NOW Plaintiff, Cory Winter, on behalf of himself and all others similarly

situated, by and through his counsel, WALCHESKE & LUZI, LLC, and hereby respectfully

Motions this Court for Approval of Attorneys’ Fees and Costs on the grounds set forth herein, in

Plaintiff’s supporting Brief, and in the accompanying Declarations.

        1.      Plaintiffs’ counsel has achieved substantial and considerable success in this matter

– a Fair Labor Standards Act (FLSA) Collective and a Wisconsin Wage Payment and Collection

Law (WWPCL) Class – on behalf of approximately six hundred and sixty seven (667) current

and former employees of Defendants, U.S. Paper Mills Corp. and Sonoco Products Company, by

negotiating a fair and reasonable settlement of this matter with Defendants’ counsel, the terms of

which are embodied in the parties’ fully executed “Joint Stipulation of Class and Collective

Action Settlement and Release” (hereinafter simply the parties’ “Settlement Agreement”), (ECF

No. 28-1), and preliminarily approved by this Court. (ECF No. 31);




         Case 1:19-cv-00657-WCG Filed 04/20/20 Page 1 of 2 Document 33
          2.    In accordance with the agreed-upon terms of the parties’ Settlement Agreement,

Plaintiff’s counsel motions this Court for approval of attorneys’ fees and costs in the total

amount of $216,666.67, which represents one-third (1/3) of the “Maximum Settlement Amount,”

or $650,000.00. (ECF No. 28-1, ¶¶ 6-7; Declaration of Scott S. Luzi (“Luzi Decl.”), ¶¶ 6-8, 18,

20);

          3.    Defendants have agreed to express non-opposition to Plaintiff’s counsel Motion

for Approval of Attorneys’ Fees and Costs in the total amount of $216,666.67, (ECF No. 28-1, ¶

7); and

          4.    Plaintiff’s counsel’s requested attorneys’ fees and costs are fair, reasonable, and

representative of and consistent with the rates of other attorneys in the community and approved

in similar matters before this Court in multi-plaintiff FLSA collective and WWPCL class cases.

          WHEREFORE, Plaintiff respectfully requests that this Court grant his Motion for

Approval of Attorneys’ Fees and Costs in the total amount of $216,666.67 as set forth herein.

                Dated this 20th day of April, 2020

                                                     WALCHESKE & LUZI, LLC
                                                     Counsel for Plaintiff

                                                     s/ Scott S. Luzi                    _____        .




                                                     Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: sluzi@walcheskeluzi.com




           Case 1:19-cv-00657-WCG Filed 04/20/20 Page 2 of 2 Document 33
